Citation Nr: 0115673	
Decision Date: 06/07/01    Archive Date: 06/13/01

DOCKET NO.  96-40 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder consisting of symptoms of arthritis, limitation of 
motion or painful motion, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a separate compensable rating for a left 
knee disorder consisting of symptoms other than arthritis, 
limitation of motion and/or painful motion.

3.  Entitlement to an increased rating for a right knee 
disorder consisting of symptoms of arthritis, limitation of 
motion or painful motion, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a separate compensable rating for a right 
knee disorder consisting of symptoms other than arthritis, 
limitation of motion and/or painful motion.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel


INTRODUCTION

The veteran had active military service from August 1938 to 
May 1962.

Historically, the RO granted service connection for a left 
knee disorder in November 1962.  In a July 1994 rating 
decision, the RO granted secondary service connection for a 
right knee disorder.

These matters now come before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision in 
which the RO denied increased ratings for a left knee 
disorder and a right knee disorder.  The veteran appealed and 
was afforded a hearing at the RO in November 1996.  Following 
the hearing, the RO hearing officer increased the rating for 
the left knee disorder from 20 percent disabling to 30 
percent disabling.  A transcript of this hearing is in the 
claims folder.

In a March 2000 rating decision, the RO granted an increased 
10 percent rating for the veteran's right knee disorder, 
effective February 15, 1995, the date of receipt of the claim 
for an increased rating.  The appeal continued for higher 
ratings.  In March 2001, the veteran testified at a Board 
hearing at the RO before the undersigned member of the Board.  
A transcript of this hearing is likewise of record.


REMAND

Following a complete review of the claims folder and 
consideration of the current clinical findings, the Board has 
recharacterized the issues on appeal as set forth on the 
title page of this decision.  First, entitlement to an 
increased rating for a left knee disorder consisting of 
symptoms of arthritis, limitation of motion or painful 
motion, evaluated under Diagnostic Code 5003 as degenerative 
arthritis, limitation of motion and/or painful motion with 
consideration of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the 
holding of the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Second, consideration of whether the veteran is entitled to a 
separate compensable rating for a left knee disorder 
consisting of symptoms other than arthritis, limitation of 
motion and/or painful motion, evaluated under the provisions 
of Diagnostic Code 5257 pertaining to knee impairment.  
Third, entitlement to an increased rating for a right knee 
disorder consisting of symptoms of arthritis, limitation of 
motion or painful motion, evaluated under Diagnostic Code 
5003.  Fourth, consideration of whether the veteran is 
entitled to a separate compensable rating for a right knee 
disorder consisting of symptoms other than arthritis, 
limitation of motion and/or painful motion, evaluated under 
the provisions of Diagnostic Code 5257.

Arthritis, due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).

Recurrent subluxation or lateral instability of the knee is 
assigned a 10 percent disability evaluation when it is 
slightly disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2000).  When there is recurrent subluxation or lateral 
instability of the knee which is moderately disabling, a 20 
percent rating is assigned.  Id.  Recurrent subluxation or 
lateral instability of the knee that is severely disabling is 
rated 30 percent disabling.  Id.

When there is limitation of flexion of a knee to 45 degrees, 
a 10 percent disability rating is assigned.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Limitation of flexion to 30 
degrees is rated 20 percent disabling.  Id.  Limitation of 
flexion to 15 degrees is 30 percent disabling.  Id.  Where 
extension of the knee is limited to the 10 degree position, a 
10 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.  Extension limited to 15 degrees is rated 20 
percent disabling.  Id.  Extension of the knee limited to 20 
degrees is rated 30 percent disabling.  Id.  When extension 
is limited to 30 degrees, a 40 percent rating is assigned.  
Id.

A full range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II (2000).

In a March 1996 letter, Dennis A. Cardone, D.O., stated that 
the veteran had been followed for treatment of severe 
advanced medial compartment arthritis of the left knee.

In a May 1998 statement, Joseph E. Gilson, D.C., indicated 
that he had treated the veteran for conditions including left 
knee pain.  Dr. Gilson indicated that the veteran's left knee 
disorder significantly affected his daily activities.  It was 
indicated that the veteran was taking anti-inflammatory 
medication daily for the severe degenerative joint disease in 
his left knee.

A July 1998 VA outpatient treatment record noted that the 
veteran had an antalgic gait.  Range of motion in the left 
knee was from 3 to 125 degrees.  The left knee was stable, 
but noted to be painful and had crepitus.  X-rays of the left 
knee showed severe degenerative joint disease.

Outpatient treatment records from the Patterson Army Hospital 
reflect treatment for degenerative joint disease of the left 
knee with increased knee pain and daily medication required.

On VA orthopedic examination in August 1999, the veteran 
reported a history of injury to his left knee in service with 
surgery in 1962.  He complained of a constant sharp pain and 
feeling of weakness in the left knee since service.  He 
reported several instances of give way in the left knee when 
he fell down.  The veteran described stiffness, particularly 
in the morning, and intermittent swelling.  He complained of 
becoming easily fatigued and indicated that he had a limp and 
abnormal shoe wear.  He reported having difficulty climbing 
stairs.  Because of his left knee problems, the veteran 
stated that he developed problems in his right knee which now 
feels stiff and painful.  On examination, the veteran was 
observed to have a mild limp favoring the left side.  Shoe 
wear on the soles of both shoes appeared to be equal.

Examination of the left knee revealed 0.5 inch of quadriceps 
atrophy 8 inches above the tibial tubercle when compared to 
the right side.  There was increased heat directly over the 
joint but no joint effusion.  There was no pain on 
tibiofemoral rotation or joint line tenderness.  A marked 
patellofemoral grating test was present on the left side.  
Medial and lateral collateral ligaments were not painful to 
stress and drawer test was reported to be normal.  Range of 
motion in the left knee was from 5 degrees to 100 degrees.

Examination of the right knee showed a range of motion from 5 
degrees to 130 degrees.  There was no joint line tenderness 
and no pain on stressing medial or lateral collateral 
ligaments; drawer signs were negative.  Tibiofemoral rotation 
was full, and there was no increased heat or joint effusion 
present.  A moderately severe patellofemoral grating test was 
noted.  X-rays of both knees showed significant narrowing of 
the medial joint compartment of the left knee due to 
osteoarthritis and bilateral chondrocalcinosis of the 
menisci.  The diagnostic impression was arthritis of both 
knees.  The examiner noted that the degree of functional loss 
due to pain approximates 10 degrees of flexion and 10 degrees 
of extension of each knee.

The Board emphasizes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain on undertaking movement, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, supra.  With respect to the current clinical 
findings, there does not appear to be sufficient comment on 
the criteria from DeLuca; there is insufficient consideration 
of entitlement to a higher schedular ratings for either the 
left knee or right knee under any of the applicable 
Diagnostic Codes with additional consideration of the 
criteria set forth in DeLuca, supra.

The Board notes that the veteran's left knee disorder and 
right knee disorder have been evaluated by the RO under the 
provisions of Diagnostic Code 5257 pertaining to subluxation 
and instability.  Current clinical findings do not establish 
the presence of either subluxation or instability in either 
knee.  However, there are references in VA treatment records 
to subluxation.  In conjunction with the veteran's subjective 
reports of instability, the Board finds it appropriate to 
consider entitlement to separate compensable ratings for 
instability and arthritis in the left knee and right knee, 
consistent with VAOGCPREC No. 23-97 (July 1, 1997) and 
VAOGCPREC No. 9-98 (August 1998).  Inasmuch as the case must 
be remanded to address the DeLuca criteria, it is appropriate 
that the required VA orthopedic examination reconsider the 
presence or absence of subluxation and/or instability of the 
left knee and right knee, and, if present, the severity 
thereof.

The Board notes in this regard that the Court has held that 
the fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  See also the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The veteran is hereby notified that a failure 
to report for any scheduled examination, without good cause, 
could well result in the denial of the claim.  See 38 C.F.R. 
§ 3.655 (2000).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.

Prior to having the veteran undergo any VA examination, 
however, the RO should obtain and associate with the claims 
folder all outstanding pertinent medical records, to include 
any medical records from any VA facilities.  In particular, 
the Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Based on the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
ask him whether he has received any 
treatment for his left knee disorder or 
right knee disorder since August 1999, 
the date of the last VA examination.  
Based on his response, and with 
appropriate authorizations, the RO should 
obtain a complete copy of all pertinent 
treatment records from the identified 
health care provider(s) and associate 
them with the claims folder.

2.  After the above treatment records 
have been associated with the claims 
folder, the veteran should be afforded a 
further VA orthopedic examination.  The 
purpose of the examination is to 
identify the current nature and severity 
of the veteran's service-connected left 
knee disorder and right knee disorder.  
All pertinent clinical findings should 
be reported in detail.  Following review 
of the entire claims file, to include a 
copy of this REMAND, the VA examiner 
should (a) conduct range of motion 
studies of the left knee and right knee 
and specify the range of flexion and 
extension in degrees; (b) comment as to 
whether there is any recurrent 
subluxation and/or lateral instability 
of the veteran's left knee or right 
knee, and, if so, whether such is 
productive of less than slight, slight, 
moderate, or severe disability; (c) 
review pertinent aspects of the 
veteran's medical and employment 
history, and comment on the effects of 
the demonstrated disability in the left 
knee and the right knee upon the 
veteran's ordinary activity and on how 
it impairs his functionally, 
particularly in the work place.  The 
examiner should also specifically 
comment on the degree of functional 
loss, if any, resulting from pain on 
undertaking motion, weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca, supra, and 
38 C.F.R. §§ 4.40 and 4.45, and painful 
motion under 38 C.F.R. § 4.59 (2000).

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
re-adjudicate the issues of entitlement 
to an increased rating for a left knee 
disorder and a right knee disorder 
consisting of arthritis, limitation of 
motion and painful motion, and 
entitlement to separate compensable 
ratings for a left knee disorder and a 
right knee disorder consisting of other 
than arthritis, limitation of motion 
and/or painful motion, in light of all 
applicable evidence of record and all 
pertinent legal authority, to include 
VAOPGCPREC 23-97 and VAOPGCPREC 09-98,  
and the recently amended/added statutory 
provisions pertaining to VA's duties to 
assist/notify a claimant.

4.  If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond within the applicable time frame 
before the case is returned to the Board 
for further review.

The purpose of this REMAND is to comply with Court precedent 
and comply with recently enacted legislation.  The veteran 
need take no action until otherwise notified, but she has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


